Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 27-30, in the reply filed on September 15, 2022, is acknowledged.  Claims 7-13 and 31-33 are withdrawn from further consideration.

Claim Objections
Claim 5 is objected to because of a minor typographical error: this claim recites “the operature video” which should be amended to read --the operator video--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothberg et al. (U.S. Patent Application Publication No. 2017/0360412), referred herein as Rothberg.
Regarding claim 1, Rothberg teaches an apparatus, comprising: an operator processing device configured to: determine a current pose of an ultrasound device relative to the operator processing device (para 156; para 158, lines 6-11; para 164, lines 5-11); receive, from an instructor processing device, an instruction for moving the ultrasound device (para 158, lines 6-11; para 167, lines 6-17; para 186, lines 1-9); and display, in an operator video displayed on the operator processing device: the ultrasound device, and based on the current pose of the ultrasound device relative to the operator processing device and based on the instruction, a directional indicator for moving the ultrasound device (fig 5B; para 167, lines 6-17; para 202, the last 8 lines; para 204; para 206, lines 1-8), such that the directional indicator is centered approximately at a tail of the ultrasound device and oriented approximately within a plane orthogonal to a longitudinal axis of the ultrasound device in the operator video (fig 5B, direction indicator 516; the circular directional arrow is centered on the ultrasound device near the base of the device and is orthogonal to the ultrasound device).
Regarding claim 2, Rothberg teaches the apparatus of claim 1, wherein the operator processing device is configured to display the directional indicator by: accessing a directional indicator having a default position and orientation in three- dimensional space for a default pose of the ultrasound device relative to the operator processing device (para 158, the last 12 lines; para 186, lines 1-15; para 189, lines 1-5), such that the directional indicator in three-dimensional space is centered approximately at the tail of the ultrasound device and oriented approximately within the plane orthogonal to the longitudinal axis of the ultrasound device in three-dimensional space (fig 5B, direction indicator 516; the circular directional arrow is centered on the ultrasound device near the base of the device and is orthogonal to the ultrasound device); translate, rotate, and/or tilt the directional indicator in three-dimensional space from the default position and orientation in three-dimensional space based on a difference between the current pose of the ultrasound device and the default pose of the ultrasound device, and project the translated, rotated, and/or tilted position and orientation of the directional indicator from three-dimensional space into two-dimensional space for display in the operator video (figs 3B and 5B; para 151, the last 10 lines; para 186, the last 10 lines; para 190).
Regarding claim 3, Rothberg teaches the apparatus of claim 1, wherein the directional indicator displayed in the operator video comprises an augmented reality display (para 167, lines 6-17).
Regarding claim 4, Rothberg teaches the apparatus of claim 1, wherein the operator processing device is configured to display the directional indicator in the operator video such that the directional indicator appears to be a part of a real-world environment in the operator video (fig 5B; para 167, lines 6-17; para 204).
Regarding claim 5, Rothberg teaches the apparatus of claim 1, wherein the operator processing device is further configured to capture the operator video with a camera of the operator processing device (fig 5B; para 167, lines 1-11; para 204, lines 1-7; para 208, lines 11-20).
Regarding claim 6, Rothberg teaches the apparatus of claim 1, wherein the instruction comprises an instruction to rotate, tilt, or translate the ultrasound device (para 151, the last 4 lines; para 190).
Regarding claim 27, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 29, Rothberg teaches the method of claim 27, wherein displaying the directional indicator comprises displaying an arrow (figs 3B and 5B; para 195, lines 1-11; para 209, the last 5 lines).
Regarding claim 30, Rothberg teaches the method of claim 27, wherein displaying the directional indicator comprises displaying the directional indicator in the operator video via an augmented reality display (para 167, lines 6-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg, in view of Razzaque et al. (U.S. Patent No. 10,188,467), referred herein as Razzaque.
Regarding claim 28, Rothberg teaches the method of claim 27, wherein displaying the directional indicator for moving the ultrasound device comprises: determining, based on the current pose of the ultrasound device relative to the operator processing device, two points in three-dimensional space along an axis of the ultrasound device, projecting the two points in three-dimensional space into two two-dimensional points in the operator video (fig 5B; para 158, the last 12 lines; para 159, lines 1-10; para 186, lines 1-15; para 204); calculating a difference between the two points and a horizontal axis of the operator video, determining, based on the current pose of the ultrasound device relative to the operator processing device, an arrow in three-dimensional space pointing along the desired movement, and projecting the arrow in three-dimensional space into a two-dimensional arrow displayed in the operator video (figs 3B and 5B; para 186, the last 15 lines; para 189, lines 1-19; para 195, lines 1-11; para 209).
Rothberg does not explicitly teach calculating an angle between a line formed by the two points and a horizontal axis of the operator video, and subtracting the angle from a desired instruction angle to produce a final angle upon which the displayed guidance instruction is based.
Razzaque teaches a method comprising determining, by an operator processing device, a current pose of an ultrasound device, receiving an instruction that guides movement of the ultrasound device, and displaying, in an operator video, the ultrasound device and guidance instruction (col 12, lines 35-51; col 17, lines 27-45; col 21, lines 16-25), and further comprising determining, based on the current pose of the ultrasound device relative to the operator processing device, points in three-dimensional space along an axis of the ultrasound device, projecting the points in three-dimensional space into two two-dimensional points in the operator video, calculating an angle between a line formed by the points and a horizontal axis of the operator video, and subtracting the angle from a desired instruction angle to produce a final angle upon which the displayed guidance instruction is based (col 21, lines 26-46 and 56-60; col 22, lines 25-35; col 29, lines 40-55).  It would have been obvious to one of ordinary skill in the art to calculate such angles to help generate the guidance instruction because as taught by Rothberg, this helps improve the accuracy of the guidance instruction, thereby facilitating better control over the ultrasound device while making spatial relationships between the device and target more intuitive (see, for example, Razzaque, col 2, lines 7-12 and col 29, lines 44-49.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mihailescu (U.S. Patent Application Publication No. 2013/0237811); Methods and systems for tracking and guiding sensors and instruments.
Razzaque (U.S. Patent No. 10,314,559); Medical device guidance.
Razzaque (U.S. Patent No. 10,188,467); Surgical guidance intersection display.
State (U.S. Patent No. 10,278,778); Medical device navigation using a virtual 3D space.
Rothberg (U.S. Patent Application Publication No. 2017/0360411); Automated image analysis for identifying a medical parameter.
Gafner (U.S. Patent Application Publication No. 2017/0360404); Augmented reality interface for assisting a user to operate an ultrasound device.
Rothberg (U.S. Patent Application Publication No. 2017/0360403); Automated image acquisition for assisting a user to operate an ultrasound device.
De jonge (U.S. Patent Application Publication No. 2017/0360402); Augmented reality interface for assisting a user to operate an ultrasound device.
Rothberg (U.S. Patent Application Publication No. 2017/0360401); Automated image acquisition for assisting a user to operate an ultrasound device.
Johnson (U.S. Patent Application Publication No. 2019/0133689); Virtual reality laparoscopic tools.
Garcia (U.S. Patent Application Publication No. 2019/0005848); Virtual reality training, simulation, and collaboration in a robotic surgical system.
Rothberg (U.S. Patent Application Publication No. 2019/0059851); Methods and apparatus for collection of ultrasound data.
Kohli (U.S. Patent Application Publication No. 2019/0223958); Medical image guidance.
Dalvin (U.S. Patent Application Publication No. 2019/0239850); Augmented/mixed reality system and method for the guidance of a medical exam.
Chiang (U.S. Patent Application Publication No. 2021/0015456); Devices and methods for ultrasound monitoring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613